

Exhibit 10.25


SECOND AMENDMENT TO
AGREEMENT AND PLAN OF MERGER


THIS SECOND AMENDMENT TO AGREEMENT AND PLAN OF MERGER ("Amendment") is made and
entered into as of September 28, 2016 ("Effective Date"), by and between MeeMee
Media Inc., a Nevada corporation ("MeeMee"), All Screens Media, LLC, a Nevada
limited liability company ("ASM") and the holders of 100% of the membership
interests of ASM set forth on the signature page to this Amendment
(collectively, the "ASM Members" and individually, an "ASM Member"), MeeMee, ASM
and the ASM Members are each sometimes hereinafter referred to individually as a
"Party" and collectively as "the Parties."


RECITALS


A.        The Parties entered into the Agreement and Plan of Merger dated May
19, 2015, as amended on April 29, 2016 (the "Merger Agreement").


B.        The Parties desire to enter into the Amendment to amend certain terms
of the Merger Agreement as provided herein.


NOW, THEREFORE, in consideration of the foregoing Recitals, and the
representations, warranties, covenants and agreements contained herein or made a
part hereof, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the Parties agree as follows:


1.         ASM Financial Statements.  The first sentence of Section 4.6 of the
Agreement shall be deleted in its entirety and replaced with the following
sentence:


"Section 4.6                Financial Statements. ASM shall deliver to MeeMee,
on or before the Closing Date, true and complete copies of the audited balance
sheet and financial statements of ASM for the fiscal years ended December 31,
2014 and December 31, 2015, and the audited and unaudited balance sheet and
financial statements of ASM for all such additional periods as may be required
by the Securities Act of 1934 for inclusion in the Final Form Draft 8-K
(collectively "ASM Financial Statements").


2.         Termination.  Section 9.1 of the Agreement shall be deleted in its
entirety and replaced with the following:


"Section 9.1        Termination. This Agreement may be terminated at any time
prior to the Merger Date:
(a)
by mutual written consent of MeeMee and ASM;



(b)
by ASM if the Merger shall not have been consummated on or before April 30. 2017
or if any of the conditions to the Closing set forth in Section 7.3 above shall
have become incapable of fulfillment by April 30, 2017 and shall not have been
waived in writing by ASM; provided, however, that the right to terminate this
Agreement under this Section 9.1(c) shall not be available to ASM if (i) ASM's
or the ASM Members' action or failure to act has been a principal cause of or
resulted in the failure of the Merger to occur on or before such date and such
action or failure to act constitutes a breach of this Agreement; or (ii) the ASM
Financial Statements have not been delivered to MeeMee;

1

--------------------------------------------------------------------------------





(c)
by MeeMee, if the Merger shall not have been consummated on or before April 30,
2017 or if any of the conditions to the Closing set forth in Section 7.2 above
shall have become incapable of fulfillment by April 30, 2017 and shall not have
been waived in writing by MeeMee; provided, however, that the right to terminate
this Agreement under this Section 9.1(d) shall not be available to MeeMee if its
action or failure to act has been a principal cause of or resulted in the
failure of the Merger to occur on or before such date and such action or failure
to act constitutes a breach of this Agreement; or



(d)
by MeeMee or ASM if any Governmental or judicial Authority shall have issued an
injunction, order, decree or ruling or taken any other action restraining,
enjoining or otherwise prohibiting any material portion of the Merger and such
injunction, order, decree, ruling or other action shall have become final and
nonappealable."



3.         Effective of Amendment.  The Merger Agreement shall remain in full
force and effect as amended hereby.


4.         Counterparts. This Amendment may be signed in counterparts and
transmitted by one Party to the other via email in PDF or FAX. Said
counterparts, taken together, shall constitute one agreement. If this Amendment
is signed in counterparts, neither Party shall be bound by this Agreement until
both Parties have duly executed a counterpart hereof.


IN WITNESS WHEREOF, each of the parties has caused this Amendment to be signed
by their respective officers hereunto duly authorized, all as of the date first
written above.


MeeMee Media, Inc.
 
All Screens Media, LLC
         
By:
MARTIN DOANE
 
By:
PETER HEUMILLER
Name:
Martin Doane
 
Name:
Peter Heumiller
Title:
Executive Chairman
 
Title:
Managing Member





ASM MEMBERS:
         
Peter Heumiller
 
Howard Sichel
     
By:
PETER HEUMILLER
 
By:
HOWARD SICHEL
Name:
Peter Heumiller
 
Name:
Howard Sichel
Title:
Holder of ASM Membership Interest
 
Title:
Holder of ASM Membership Interest





Denis Barry
 
Andrew Karp
     
By:
DENIS BARRY
 
By:
ANDREW KARP
Name:
Denis Barry
 
Name:
Andrew Karp
Title:
Holder of ASM Membership Interest
 
Title:
Holder of ASM Membership Interest












2